*111
ORDER

PER CURIAM.
Joung H. Levy appeals from a judgment entered upon a jury verdict sentencing her to a $250 fine for the misdemeanor offense of Resisting Arrest, Section 575.150 RSMo. 1994,1 and a $250 fine for the misdemeanor offense of Assault of a Law Enforcement Officer in the Third Degree, Section 565.083.2
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no prece-dential or jurisprudential value. We have, however, provided a memorandum setting forth the reasons for our decision for the use of the parties only. Judgment affirmed in accordance with Rule 30.25(b).

. All further citations are to RSMo 1994.


. Both the Appellant’s and the Respondent's briefs incorrectly cite the statute number for Assault of a Law Enforcement Officer in the Third Degree as Section 565.070. This is the statute number for Assault in the Third Degree, a charge of which Ms. Levy was acquitted.